Citation Nr: 1214269	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-24 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an undiagnosed illness manifested by chronic fatigue.

2.  Entitlement to service connection for an undiagnosed illness manifested by chronic pain.

3.  Entitlement to service connection for an undiagnosed illness manifested by headaches.

4.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD), currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for left foot tendonitis, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1988 to August 1995, and from August 1999 to December 2004.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from November 2008, February 2009, and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the November 2008 rating decision, the RO, inter alia, denied a rating in excess of 10 percent for left foot tendonitis.  The appellant perfected an appeal of the RO's determination in March 2009.  In the February 2009 rating decision, the RO denied a rating in excess of 10 percent for GERD and the appellant perfected an appeal of the RO's determination in June 2009.  In a June 2010 rating decision, the RO, inter alia, denied service connection for fatigue, chronic pain, and headaches.  The appellant perfected an appeal of the RO's determination in December 2010.  

In August 2011, the appellant testified at a Board hearing at the RO with respect to the issues on appeal.  

As set forth below, a remand is necessary with respect to the issues of entitlement to service connection for chronic fatigue, pain, and headaches, and the issue of entitlement to increased rating for GERD.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The appellant's service-connected left foot tendonitis is manifested by subjective pain which increases with weight bearing, productive of no more than moderate disability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for left foot tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Code 5284 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a September 2008 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  The letter also included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, in December 2008, the RO sent the appellant a letter for the purpose of complying with the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Since the issuance of this letter, the RO has reconsidered the appellant's claim, most recently in the June 2011 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect). 

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  In that regard, at his August 2011 Board hearing, the appellant testified that he had received only VA treatment for his service-connected left foot disability and that the last time he recalled receiving treatment for such disability had been over one year prior to the hearing.  The record reflects that the RO has obtained complete VA clinical records, spanning from June 2007, when the appellant initiated care with VA, to May 2011.  In view of the foregoing, the Board finds no indication of outstanding records relevant to this claim.  The Board further notes that the appellant's August 2011 hearing testimony contained no indication of any missing evidence with respect to the issue on appeal.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010).  

The appellant was also afforded a VA podiatry examination in October 2008, as well as VA general medical examinations in September 2009 and May 2010 which included findings with respect to his left foot.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the examinations are adequate.  The examinations were conducted by qualified medical professionals and include the findings necessary to rate the appellant's service-connected left foot disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria). Neither the appellant nor his representative has argued otherwise.  Sickels v. Shinseki, 643 F3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided. 


Background

In pertinent part, the appellant's service treatment records show that he sustained a left ankle injury in December 1999 and was treated conservatively.  He thereafter complained of recurrent pain and stiffness in his left ankle extending to the left leg and he was referred to a Physical Evaluation Board in connection with his chronic left ankle pain.  The diagnosis was left peroneal tendonitis and discharge was recommended.  At the appellant's August 2004 military discharge medical examination, his complaints included chronic left ankle pain as well as left knee arthritis.  

In November 2004, the appellant submitted an original application for VA compensation benefits, seeking service connection for numerous disabilities, including disabilities of the left knee, left ankle, and left foot.  

In connection with his claim, the appellant was afforded a VA pre discharge general medical examination at which his complaints included left knee and left ankle pain, as well as left foot pain.  With respect to his left foot, the appellant reported that he had sustained a stress fracture of the left foot in 1999 and now experienced pain on the top of his left foot approximately once per month.  He rated this foot pain as a 3 on a pain scale of 1 to 10.  The appellant indicated that his foot pain worsened with standing and walking and was better with rest.  Objective examination of the left foot showed tenderness over the third ray of the dorsum of the left foot.  A bone scan of the lower extremities revealed an update in the left ankle.  The diagnoses included left foot tendonitis, mild.  Also diagnosed was left knee pain secondary to chondromalacia patella and left ankle pain secondary to stress fracture, ongoing.

In a January 2005 rating decision, the RO granted service connection for left foot tendonitis and assigned an initial 10 percent disability rating, effective December 28, 2004, pursuant to Diagnostic Code 5284.  The RO also granted service connection for chondromalacia patella of the left knee and residuals of a stress fracture of the left ankle and assigned initial 10 percent disability ratings for those disabilities pursuant to Diagnostic Codes 5261 and 5271, respectively.

In August 2008, the appellant submitted claims for increased ratings for multiple disabilities, including his service-connected left foot and left ankle disabilities.  He claimed that he was in constant pain as a result of his left ankle and foot disabilities which adversely affected his ability to sleep and work.  He also indicated that he could only stand about an hour before his pain began.  

In support of the claims, the RO assembled VA clinical records, dated from June 2007 to May 2011.  In pertinent part, these records show that in June 2007, the appellant established care with VA.  At that time, his complaints included left lower extremity pain, particularly his left ankle.  In January 2008, the appellant was referred for physical therapy in connection with his left ankle complaints.  He was observed to have ambulated to the clinic with a very brisk stride with no evidence of antalgia and no assistive device used.  X-ray studies of the left ankle were negative.  On follow-up, the appellant was described as being noncommittal as to whether physical therapy was beneficial.  He indicated that it was his belief that he still had left ankle pain due to stress fractures which had occurred seven years prior.  The examiner advised the appellant that this was doubtful because stress fractures healed.  The appellant, however, indicated that he though he might quit his job because he felt he was doing too much.  He was discharged from physical therapy for subjective left ankle pain which was greater than objective findings indicated.  These physical therapy records are negative for complaints or abnormalities pertaining to the left foot.  

Additional VA clinical records show that the appellant was seen on subsequent occasions in connection with his complaints of left ankle pain.  In June 2008, he reported that his ankle pain had increased since starting a new job in which he had to be on his feet all the time.  No complaints or findings pertaining to the left foot were recorded.  During a September 2008 orthopedic consultation for left ankle pain, the appellant also complained of low back pain radiating to the lateral aspect of his left foot.  The assessments included chronic left ankle pain of questionable etiology and chronic low back pain with possible S1 radiation to the left foot.  No complaints or findings pertaining to the appellant's service-connected left foot tendonitis were noted.  The appellant was referred to orthotics for a lace up ankle brace.  

In October 2008, the appellant was afforded VA medical examinations in connection with his claims.  With respect to his left foot disability, the appellant underwent VA podiatry examination at which he reported a history of left foot tendonitis which he described as pain at the metacarpophalangeal joint of the left fourth and fifth toes.  He reported pain in his left foot with prolonged standing of more than two hours.  This pain usually improved with nonweightbearing.  The appellant reported that he took Tylenol as needed with good relief.  He denied incapacitating acute flare-ups of his left foot pain and indicated that he did not use ambulatory aids, corrective shoes, or shoe inserts.  The appellant denied periods of hospitalization for his left foot disability.  He indicated that he had taken one to two days of sick leave in the past year due to left foot pain.  Objective examination showed a normal appearing left foot without heat, redness, swelling, or tenderness.  The appellant was able to walk on his heels and toes and hop on the left foot without apparent discomfort.  The examiner indicated that there was no evidence of painful motion, edema, instability, weakness, or tenderness.  The appellant's gait was normal.  He exhibited no callosities, breakdown, skin or vascular changes, or unusual shoe wear patterns to indicate abnormal weight bearing.  There were no hammertoes, high arches, clawfoot or other deformities, nor were there flat feet.  After examining the appellant and reviewing his medical records, the examiner diagnosed the appellant as having tendinitis, left foot, in remission. 

In a November 2008 rating decision, the RO confirmed and continued the 10 percent disability ratings previously assigned for the appellant's left ankle and foot disabilities.  The appellant appealed the RO's determination with respect to his service-connected left foot tendonitis, arguing that his symptoms of left foot pain and his inability to stand for more than two hours warranted a finding of a moderately severe disability.  The appellant did not appeal the RO's determination with respect to his service-connected left ankle disability.  

In connection with his appeal, the RO obtained additional VA clinical records showing that the appellant continued to seek VA treatment for numerous complaints.  In November 2008, VA X-ray studies of the appellant's left foot were performed in connection with his complaints of chronic pain.  The study showed that the left foot study was normal, with no fractures or dislocations or bony or soft tissue abnormalities.  In December 2008, the appellant participated in counseling in the pain management clinic in connection with his complaints of chronic pain.  In March 2009, the appellant reported chronic left ankle pain.  The examiner noted that the appellant's condition was stable.  

Records from the Social Security Administration show that the appellant was determined to be disabled from August 2009 due to an anxiety related disorder.  

The appellant was afforded a VA medical examination in September 2009 at which his complaints included left foot pain located at the lateral malleolus and on the bottom of the foot.  When asked to clarify, the appellant indicated that his pain was located at the base of the 5th metatarsal and along the inferior first metatarsal.  He claimed that he could not stand or walk for prolonged periods due to his pain.  He indicated that he frequently rolled his foot on a Coke bottle to obtain relief.  The appellant indicated that he last worked in August 2008 as a contractor scanning documents.  He indicated that he left this job as a result of headaches and fatigue.  On examination, the appellant did not exhibit an antalgic gait.  Range of motion of the left foot and ankle was normal with no additional limitation or pain with repeated efforts.  The appellant used no mechanical aids.  There was no edema, ecchymosis or erythema.  There was tenderness at the base of the 5th metatarsal.  There was crepitus along the peroneus tendon and an MRI showed fluid collection within the flexor hallucis longus which could represent a tenosynovitis.  There was no pes planus, pes cavus, and the Achilles tendon was intact and non tender.  There was no valgus or hammertoe deformity nor were there calluses.  The appellant was neurovascularly intact.  The diagnoses included residuals of a stress fracture of the left ankle and left foot tendonitis.  The examiner indicated that as a result of all of his physical disabilities, the appellant was limited by no prolonged standing or walking more than 30 minutes.  

In pertinent part, additional VA clinical records show that in November 2009, the appellant's complaints included chronic pain over the left lateral distal foot.  He reported a history of stress fractures in service.  At a podiatric consultation in December 2009, the appellant reported pain in the left foot in the area of the lesser MP joints.  Neurological and musculoskeletal examination was normal.  The appellant exhibited adequate strength and normal range of motion without pain or crepitus.  There was pain over the dorsal aspect of the lesser MP joints and calluses on the sub third metatarsal heads, bilaterally.  X-ray studies were negative.  The impression was metatarsalgia.  The appellant was referred for custom orthotics.  

The appellant underwent VA medical examination in May 2010, at which his complaints included migratory joint pains, including pain in the left ankle.  No complaints or abnormalities pertaining to the left foot were recorded.  On examination, the appellant was wearing insoles.  He indicated that he also had a lock-up brace for his left ankle but was not wearing it.  On examination, the appellant ambulated with a normal gait pattern.  Range of motion of the left ankle and foot was full and there was no additional limitation of motion due to pain, fatigue, lack of endurance or incoordination.  X-ray studies of the left ankle were normal.  

At his August 2011 hearing, the appellant testified that the 10 percent rating currently assigned for his service-connected left foot tendonitis did not reflect the true severity of his disability.  He testified that he typically went for a walk in the mornings but often had to cut his walks short due to leg pain.  He indicated that he was unable to stand for prolonged periods and that he was unable to sleep due to foot pain.  He indicated that he wore special inserts in his shoes to help with his pain.  He indicated that he used pain medication but received no relief whatsoever.  


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2011).  When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

The RO has evaluated the appellant's service-connected left foot tendonitis as 10 percent disabling pursuant to the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5284, pertaining to other foot injuries.  The appellant seeks a rating in excess of 10 percent, arguing that his left foot disability is severe enough to warrant the assignment of a 20 percent rating or higher.  

Disabilities of the feet are rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284 (2011).  The appellant's left foot tendonitis is not specifically provided for in the Rating Schedule.  When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. 4.20 (2011).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.

The Board has considered the assignment of another diagnostic code, but finds no more appropriate or advantageous provision.  For example, the Board finds that Diagnostic Code 5276 (flatfoot, acquired); Diagnostic Code 5277 (bilateral weak foot); Diagnostic Code 5278 (claw foot); Diagnostic Codes 5280 and 5281 (hallux valgus and hallux rigidus); Diagnostic Code 5282 (hammer toe); and Diagnostic Code 5283 (malunion or nonunion of the metatarsal bones) are inapplicable here as the record shows that the appellant's service-connected left foot disability is not manifested by any of these conditions, nor is its symptomatology analogous.  

In that regard, as discussed in detail above, repeated examination has shown that the appellant's left foot exhibits no weakness or abnormal weight bearing.  Similarly, examination has shown that he exhibits no hammertoes, high arches, clawfoot, or other foot deformities, including flat feet.  There is no atrophy of the musculature, nor is there evidence of disturbed circulation.  Indeed, examination has specifically shown no evidence of skin or vascular changes.  Moreover, there is no evidence of malunion or nonunion of the metatarsal bones.  Indeed, X-ray studies of the left foot have been normal.  

As discussed above, the record on appeal includes a November 2009 VA podiatry consultation in which the appellant was diagnosed as having metatarsalgia.  Thus, the Board has also considered Diagnostic Code 5279, which pertains to metatarsalgia.  "Metatarsalgia" is "a cramping burning pain below and between the metatarsal bones where they join the toe bones."  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995) (quoting Webster's Medical Desk Dictionary 430 (1986)).  Although this provision is potentially applicable given the VA podiatrist's diagnosis and the appellant's reported symptoms, the Board observes that Diagnostic Code 5279 provides a maximum 10 percent rating for metatarsalgia, whether unilateral or bilateral.  Thus, application of this provision would not result in the assignment of a rating in excess of 10 percent, as the appellant seeks.  

Given the diagnosis of tendonitis, the Board has also considered rating the appellant's left foot disability by analogy to tenosynovitis under Diagnostic Code 5024.  Under Diagnostic Code 5024, tenosynovitis is rated as arthritis based on limitation of motion of the affected part.  Limitation of motion of the ankle is rated under Diagnostic Code 5271.  

As set forth above, however, repeated examination has consistently shown that the appellant's left foot exhibits full range of motion without pain and X-ray studies of the foot have been normal, with no indication of arthritis.  Moreover, although the appellant has complained of significant pain in his left foot, the Court has held that pain alone does not constitute a functional loss under VA regulations which evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that "the plain language of the regulation is unambiguous that, although pain may cause a functional loss, pain itself does not constitute functional loss").  Thus, a rating in excess of 10 percent would not be warranted for the appellant's service-connected left foot tendonitis under Diagnostic Codes 5024, 5271.  

In any event, the Board notes that the RO has rated the appellant's service-connected left ankle disability as 10 percent disabling under Diagnostic Code 5271, pertaining to limitation of motion.  Therefore, application of a separate rating for the appellant's left foot disability also based on limitation of motion under Diagnostic Code 5271 would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Brady v. Brown, 4 Vet. App. 203 (1993).

In view of the foregoing, the Board finds that Diagnostic Code 5284, pertaining to residuals of foot injuries, is the most appropriate provision.  Under Diagnostic Code 5284, a 10 percent rating is assigned for a moderate foot injury.  A 20 percent rating is assigned for a moderately severe foot injury.  A 30 percent rating is assigned for a severe foot injury, and a 40 percent rating is assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

As set forth above, however, none of the medical evidence of record characterizes the appellant's service-connected left foot disability as more than moderate.  Indeed, at the October 2008 VA medical examination, the examiner described the appellant's service-connected left foot tendinitis as being "in remission."  The Board also notes that the appellant's gait has been repeatedly described as normal and he does not use an assistive device.  The Board has considered the appellant's contentions to the effect that he has been provided orthotics and experiences severe pain in his left foot which negatively impacts his ability to stand or walk for prolonged periods.  The Board also notes that at the VA medical examination in September 2009, the examiner indicated that the appellant was limited by no prolonged standing or walking more than 30 minutes.  Such limitation, however, was caused by multiple disabilities, including the appellant's service-connected left knee and left ankle disability, both of which have been separately compensated.  Based on the evidence as a whole, therefore, the Board finds that the appellant's left foot disability is not more than moderate to warrant an evaluation in excess of 10 percent under Diagnostic Code 5284.

In reaching this decision, the Board has considered the provisions of 38 C.F.R. § 3.321(b), providing for an extraschedular award when a claimant presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalizations as to render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 117 (2008).

After reviewing the record, however, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the appellant's service-connected left foot tendonitis is inadequate.  There is no evidence of record showing that the appellant has been frequently hospitalized due to this disability.  In fact, the appellant has denied periods of hospitalization due to his service-connected left foot disability.  The Board has considered the fact that the appellant has reported that his service-connected left foot disability interferes with his ability to maintain employment.  Although the medical evidence of record establishes that the appellant is in receipt of disability benefits from the Social Security Administration, such benefits were expressly awarded as a result of a psychiatric disorder.  Additionally, the Board notes that although the record shows that the appellant's industrial capacity is impaired to the extent that he is limited in his ability to stand or walk for prolonged periods, such limitation is due to multiple disabilities and is reflected in the disability ratings currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Indeed, 38 C.F.R. § 4.1 specifically states, "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

After reviewing the record, the Board finds that the appellant's left foot tendonitis is not shown to be productive of marked interference with employment beyond that already contemplated.  Thus, absent any objective evidence that the appellant's left foot tendonitis, in and of itself, is productive of marked interference with employment beyond that contemplated by the schedular criteria, necessitates frequent hospitalization, or that the manifestations associated with this disability are unusual or exceptional, referral for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In reaching this decision, the Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), but notes that the RO expressly considered and denied the issue of entitlement to a total rating based on individual unemployability in an unappealed June 2010 rating decision.  Thus, that issue is not before the Board.  Moreover, the Board notes that the record does not show, nor has the appellant expressly alleged, that he is unable to secure and follow a substantially gainful occupation solely by reason of his service-connected left foot tendonitis.  

In summary, the Board concludes that the criteria for the assignment of a disability rating in excess of 10 percent for the appellant's left foot tendonitis have not been met.  The preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to a rating in excess of 10 percent for left foot tendonitis is denied.  


REMAND

Chronic fatigue, pain, and headaches

The appellant also seeks service connection for a disabilities manifested by chronic fatigue, chronic pain, and headaches.  He claims that these disabilities are the result of his service during the Gulf War.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011) (providing for service connection for objective indications of a chronic disability resulting from an undiagnosed illness (or a medically unexplained chronic multisymptom illness such as fibromyalgia, chronic fatigue syndrome, or irritable bowel syndrome) arising from service in the Southwest Asia theater of operations during the Persian Gulf War).  

At his August 2011 Board hearing, the appellant testified that beginning in approximately November 2010, he had been under the care of a Dr. Dionne at the Brooks Army Medical Center for his complaints of fatigue, pain and headaches.  He testified that Dr. Dionne had written a report and perhaps a medical opinion regarding the relationship between the appellant's symptoms and his Gulf War service.  

The record on appeal shows that in August 2011, the RO contacted Brooks Army Medical Center and requested clinical records pertaining to the appellant, including records from Dr. Dionne, for the period from August 2009 to August 2011.  In September 2011, the facility responded that there were no records on file pertaining to the appellant for the period requested.  The record on appeal, however, contains no indication that the RO notified the appellant regarding the unavailability of those records as required by 38 C.F.R. § 3.159(e) (2011).  This procedural deficiency must be corrected on remand.  

Additionally, the Board advises the appellant that it would be to his benefit to submit a statement from Dr. Dionne memorializing his purported opinion regarding the relationship between the appellant's current symptoms of fatigue, pain, and headaches and his Gulf War service.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010)( holding that the Board has the duty to suggest the submission of evidence that may have been overlooked).

Finally, the Board notes that that although the appellant was afforded a VA medical examination in connection with his claims in May 2010, another examination is necessary as the basis for examiner's conclusions is unclear.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  Thus, to ensure VA has met its duty to assist, another examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

GERD

The appellant also seeks an increased rating for his service-connected GERD.  He claims that a rating in excess of 10 percent is warranted as he experiences daily heartburn and epigastric distress, as well as symptoms such as dysphagia, chest tightness, pain in his shoulder and arm, weight fluctuations, and regurgitation.  

A review of the record indicates that the appellant was last examined for VA compensation purposes in connection with his claim in December 2008.  At his August 2011 hearing, however, the appellant testified that since that time, his disability had worsened.  He indicated that he had recently undergone an esophagogastroduodenoscopy (EGD) at the Temple VAMC and that his physician had advised him that his condition had worsened significantly.  The record on appeal includes the report of the March 2011 VA EGD in which the examiner assessed the appellant as having hiatal hernia and Barrett's esophagus.  A subsequent pathology report notes severe esophagitis.  

In light of the appellant's testimony and the evidence of record, the Board finds that a more contemporaneous medical examination is warranted to ensure the appellant's service-connected GERD is appropriately rated.  38 C.F.R. § 3.159(c)(4) (2011); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that when a claimant alleges that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure compliance with 38 C.F.R. § 3.159(e) (2011) with respect to its unsuccessful efforts to obtain records from Brooks Army Medical Center, including records from Dr. Dionne.  

2.  The appellant should be afforded a VA medical examination for the purposes of identifying the existence, nature, and etiology of any chronic disability manifested by chronic fatigue, pain, or headaches.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing his claims folder, the examiner should describe the appellant's reported fatigue symptoms, joint/muscle pain symptoms, and headache symptoms, including the date of inception, severity, and frequency.  

The examiner should then provide an opinion as to whether it is at least as likely as not that the appellant's fatigue, joint/muscle pain, or headache symptoms are attributable to a known clinical diagnosis, including chronic fatigue syndrome, fibromyalgia, or migraine headaches, or whether such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.  

If the claimed symptoms are attributable to a known clinical diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not that the diagnosed disorder is causally related to the appellant's active service, any incident therein, or any service-connected disability.  

The report of examination must include a complete rationale for all opinions rendered. 

3.  The appellant should be afforded a VA medical examination for the purposes of determining the nature and severity of his service-connected GERD.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and the results of any diagnostic testing deemed necessary, the examiner should specifically delineate all symptomatology associated with the appellant's GERD, including whether it is manifested by epigastric distress, dysphagia, pyrosis, substernal arm or shoulder pain, vomiting, material weight loss, hematemesis, melena, or anemia.  The examiner should also be asked to provide an opinion as to whether the appellant's GERD results in considerable or severe impairment of health.  A complete rationale for any opinions expressed should be given.

4.  After conducting any additional development deemed necessary, the RO should readjudicate the claims, considering all the evidence of record.  If any benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas D. Jones,
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


